
	
		I
		112th CONGRESS
		1st Session
		H. R. 127
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Graves of Georgia
			 (for himself, Mr. Westmoreland,
			 Mr. Coffman of Colorado,
			 Mr. Chaffetz,
			 Ms. Jenkins,
			 Mr. Manzullo,
			 Mr. Jones,
			 Mrs. Bachmann,
			 Mr. Burton of Indiana,
			 Mr. Culberson, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means, Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To deauthorize appropriation of funds to carry out the
		  Patient Protection and Affordable Care Act and the Health Care and Education
		  Reconciliation Act of 2010.
	
	
		1.Deauthorization of
			 appropriations to carry out PPACA and HCERANotwithstanding any other provision of law,
			 no funds are authorized to be appropriated to carry out the provisions of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152), and any
			 amendment made by either such Act.
		
